This case is presented on the motion of the defendants in error to dismiss the appeal. It appears from the record that the motion for a new trial was overruled on the 11th day of May, 1920, and the defendants were granted 30 days from that date within which to make and serve a case-made, the plaintiffs were granted ten days thereafter within which to suggest amendments, said case-made to be signed and settled on five days' notice by either party. The case-made was not served within the time allowed, and on June 14, 1920, the court made an order granting the defendants 90 days in addition to the time theretofore granted within which to make and serve said case-made. This latter order was invalid because made after the expiration of the time originally granted. The trial court was without jurisdiction to grant an extension on June 14, 1920, and the case cannot be considered by this court. Cripple Creek Oil Co. v. King, 76 Okla. 316, 185 P. 439; Cook v. Cook,79 Okla. 222, 192 P. 215.
The appeal is therefore dismissed.
PITCHFORD, V. C. J., and JOHNSON, McNEILL, and ELTING, JJ., concur.